NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUBEN GUZMAN BERNABE,                           No.    16-70951

                Petitioner,                     Agency No. A205-712-831

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Ruben Guzman Bernabe, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing Guzman

Bernabe’s appeal from an immigration judge’s (“IJ”) decision denying Guzman

Bernabe’s application for withholding of removal. Our jurisdiction is governed by

8 U.S.C. § 1252(a)(1), and we deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), and we review for substantial evidence the agency’s factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

      The BIA did not err in finding that Guzman Bernabe did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v. Barr, 919 F.3d 1169,

1175 (9th Cir. 2019) (applying case law in which similar social groups were

proposed and finding that individuals returning to Mexico from the United States

who are believed to be wealthy does not constitute a particular social group).

Thus, Guzman Bernabe’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                    16-70951